Citation Nr: 0723207	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  98-07 497	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a claimed back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an innocently 
acquired psychiatric disorder other than PTSD, to include 
major depressive disorder and personality disorder.

5.  Entitlement to special monthly pension.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998, January 2004, April 2004, 
and January 2005 rating decision issued by the RO. 

The Board remanded this appeal concerning the issues of 
service connection for a back disability and TDIU in August 
1999 and May 2003 for further development of the record.  In 
August 2003, the Board denied the veteran's claims regarding 
these issues.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion for Remand to issue adequate reasons 
and bases for the denial of the benefits sought.  In 
compliance with the Court remand, the Board promulgated a 
subsequent decision in October 2004.  The veteran appealed 
this subsequent decision to the Court.  In a January 2007 
Order, the Court vacated the October 2004 Board decision and 
remanded back to the Board for further development.

During the pendency of the appeal concerning service 
connection for a back disability and TDIU, the veteran also 
perfected his appeal concerning the issues of service 
connection for PTSD and innocently acquired psychiatric 
disorder (to include major depressive disorder and 
personality disorder) and entitlement to special monthly 
pension.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1972 to September 1976. 

2.	On July 11, 2007, the Board was notified by the RO that 
the veteran died in June 2007.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
CHERYL L. MASON
	Veterans Law Judge, 
	Board of Veterans' Appeals





 Department of Veterans Affairs


